UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1015


CHONG SU YI,

                       Plaintiff – Appellant,

          v.

CAPITAL ONE N.A.,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:14-cv-03828-GJH)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se. Matthew Allen             Fitzgerald,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chong   Su    Yi     appeals   the   district      court’s   order    denying

relief   on   his     42   U.S.C.    § 1983    (2012)     complaint.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                         Yi v.

Capital One N.A., No. 8:14-cv-03828-GJH (D. Md. Dec. 19, 2014).

We   dispense   with       oral   argument     because    the   facts   and     legal

contentions     are    adequately     presented    in     the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2